Citation Nr: 0615128	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for history of prostate 
cancer, status-post radical prostatectomy with residual scar 
and mild urinary leakage.  

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to prostate cancer.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

5.  Entitlement to service connection for inflamed compound 
nevus of the left neck and actinic keratosis of the scalp and 
forearm.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

7.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 and August 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2003 
and December 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  

The Board observes that the December 2003 rating decision 
also denied entitlement to nonservice-connected pension.  The 
veteran perfected his appeal as to this issue, however, in 
December 2005, the veteran's representative notified the RO 
that the veteran did not wish to pursue such claim.  
Therefore, the veteran's claim of entitlement to nonservice-
connected pension is considered withdrawn and is no longer 
before the Board for appellate review.  See 38 C.F.R. 
§ 20.204 (2005). 

In connection with this appeal the veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in February 2006; a transcript of that hearing is 
associated with the claims file.  At such hearing, the 
veteran submitted documents regarding the history of the USS 
Edson and waived RO consideration of the newly submitted 
evidence.  Therefore, the Board may properly consider such 
evidence.  See 38 C.F.R. § 20.1304 (2005).

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran did not have service in the Republic of 
Vietnam within the meaning of the regulatory definition, and 
exposure to herbicides, to include Agent Orange, may not be 
presumed.

3.  History of prostate cancer, status-post radical 
prostatectomy with residual scar and mild urinary leakage, 
was not present in service or manifested within one year of 
the veteran's discharge from service, nor is it shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.

4.  There is no legal basis for an award of service 
connection for erectile dysfunction as secondary to prostate 
cancer.

5.  Peripheral neuropathy of the right lower extremity was 
not present in service nor is it shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.

6.  Peripheral neuropathy of the left lower extremity was not 
present in service nor is it shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.

7.  Inflamed compound nevus of the left neck and actinic 
keratosis of the scalp and forearm was not present in service 
nor is it shown to be causally or etiologically related to 
any disease, injury, or incident in service, to include in-
service treatment for impetigo.

8.  In an unappealed decision issued in May 1990, the RO 
determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for hemorrhoids.

9.  Evidence added to the record since the prior final denial 
is cumulative and redundant of the evidence of record at the 
time of the RO's 1990 denial and does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for hemorrhoids.


CONCLUSIONS OF LAW

1.  History of prostate cancer, status-post radical 
prostatectomy with residual scar and mild urinary leakage, 
was not incurred in or aggravated by active service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The claim of entitlement to service connection for 
erectile dysfunction, claimed as secondary to prostate 
cancer, is legally insufficient.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310(a) (2005); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

3.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Inflamed compound nevus of the left neck and actinic 
keratosis of the scalp and forearm was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

6.  The May 1990 RO decision that determined that new and 
material evidence had not been received in order to reopen a 
claim of entitlement to service connection for hemorrhoids is 
final.  38 U.S.C.A. §  4005(c) (West 1988) [38 U.S.C.A. 
§ 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1989) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005)].

7.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
pertinent to his claims of entitlement to service connection 
for prostate cancer and a skin condition as well as his 
application to reopen his claim of entitlement to service 
connection for hemorrhoids, the veteran was provided with 
VCAA notification by letter in April 2003 prior to the June 
2003 initial AOJ decision.  

With regard to the veteran's claim of entitlement to service 
connection for erectile dysfunction, the Board notes that 
such was originally considered as part of his claim for 
service connection for prostate cancer, as reflected in the 
June 2003 rating decision.  Moreover, as such disability has 
been claimed as secondary to prostate cancer, for which 
service connection is herein denied, there is no legal basis 
of entitlement to such benefit.  VA's General Counsel has 
held that in cases where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, VA is not required to provide notice of, or 
assistance in developing, the information and evidence 
necessary to substantiate such a claim under 38 U.S.C.A. 
§§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Also, regarding the veteran's claims of entitlement to 
service connection for peripheral neuropathy of the left and 
right lower extremities, the Board notes that he never filed 
a formal or informal claim for such benefits.  Rather, the RO 
inferred such claims from the diagnosis of peripheral 
neuropathy as determined at the veteran's May 2003 Agent 
Orange Registry examination.  Therefore, the veteran was not 
sent a VCAA letter specific to his peripheral neuropathy 
claims either before or after the initial unfavorable 
decision.  However, the Board finds that there is no 
prejudice to the veteran in deciding these claims without 
remanding for additional notification.  Specifically, such 
disabilities are claimed as secondary to Agent Orange 
exposure and, as will be discussed below, the evidence does 
not show that the veteran served in Vietnam within the 
meaning of the regulatory definition and, therefore, he is 
not entitled to presumptive service connection for any 
disease associated with herbicide exposure.  Moreover, the 
April 2003 letter adequately notified the veteran of the 
elements of service connection, to include the fact that 
presumptive service connection is warranted for certain 
diseases or disabilities if a veteran had service in Vietnam, 
and was advised that if he was claiming chloracne or 
peripheral neuropathy, VA needed evidence that showed 
treatment or diagnosis within one year after leaving Vietnam.  
Therefore, despite the fact that the pre-initial decision 
April 2003 letter did not specifically address the veteran's 
peripheral neuropathy claims, there is no prejudice to him in 
the Board's adjudication of these claims herein as he was 
otherwise adequately notified of VA's duties to notify and 
assist.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the letter sent 
to the veteran in April 2003 advised him of the evidence that 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Moreover, 
such letter informed him of what evidence was needed to 
substantiate his service connection and new and material 
claims.  Such specifically advised him that veterans who 
served in Vietnam were entitled to a presumption of service 
connection if they have certain diseases or disabilities.  
Moreover, he was notified that, in order to qualify as new 
evidence, it must be submitted to VA for the first time and 
evidence that was cumulative and tended to reinforce a 
previously established point was not considered new.  Also, 
to qualify as material evidence, the additional information 
must bear directly and substantially upon the issue for 
consideration.  Although the veteran may not have been 
specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claims, the Board finds that he was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
service connection and new and material claims.  The April 
2003 letter advised him to notify VA of any additional 
information or evidence that he believed would support his 
claim, and if he had additional records he could send them to 
VA, effectively notifying him to send any additional relevant 
information.  VA has informed him in the June 2003 rating 
decision, the June 2004 statement of the case, and the May 
2005 supplemental statement of the case of the reasons for 
the denial of his claims and, in so doing, informed him of 
the evidence that was needed to substantiate such claims.  
Moreover, the June 2004 statement of the case provided the 
veteran with the laws and regulations governing his claims, 
to include VA's duties to notify and assist under 38 C.F.R. 
§ 3.159, with relevant cites to the United States Code.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claims for service connection and his application 
to reopen his claim of entitlement to service connection for 
hemorrhoids, any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.  

Pertinent to the veteran's application to reopen his claim of 
entitlement to service connection for hemorrhoids, the Board 
notes that Kent v. Nicholson, No. 04-181, slip op. at 10 
(U.S. Vet. App. Mar. 31, 2006), was issued during the 
pendency of his appeal.  In such decision, the Court held 
that the VCAA requires VA to look at the bases for the denial 
in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In this case, the April 2003 letter advised the 
veteran that he was previously denied service connection for 
hemorrhoids in October 1968 and May 1990 as, upon 
consideration of his service medical records, there was no 
evidence of such disability.  Therefore, the Board finds that 
the April 2003 letter adequately notified the veteran that he 
needed to submit new and material evidence showing that he 
incurred hemorrhoids during his military service in order to 
reopen his previously denied claim.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claims.

With respect to VA's duty to assist, the Board observes that 
private medical records and VA outpatient reports were 
reviewed by both the RO and the Board in connection with 
adjudication of the veteran's claims.  In this regard, the 
Board notes that the RO attempted to obtain clinical records 
from the Minneapolis, Minnesota, VA Medical Center for 1968; 
however, in February 2005, such facility furnished a negative 
reply and, as such, the RO determined that all efforts to 
obtain the requested records had been exhausted and further 
attempts would be futile.  The veteran was informed of the 
unavailability of such records in an August 2005 letter and 
has not otherwise identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claims.  Moreover, the veteran was 
provided with a May 2003 Agent Orange Registry examination 
and an October 2003 VA general medical examination.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to evaluate the veteran's claims without 
further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soynini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.



II.  Laws and Regulations Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



III.  Service Connection Claims

At his February 2006 Board hearing and in documents of 
record, the veteran contends that he served aboard the USS 
Trathen and USS Edson during the Vietnam era and was exposed 
to Agent Orange during such service.  He alleges that he 
participated in two Tonkin Gulf incidents within sight of 
land.  Also, while on the USS Edson, the veteran states that 
the ship participated in fire support operations, to include 
exchanging fire with Viet Cong on the shore and escorting a 
Marine truck convoy from Da Nang to Quay.  While escorting 
the convoy, the veteran claims that the USS Edson was very 
close to Beach Run and traveled down the Saigon River.  The 
veteran currently has diagnoses of a history of prostate 
cancer, peripheral neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, and 
inflamed compound nevus of the left neck and actinic 
keratosis of the scalp and forearm.  He contends that 
presumptive service connection is warranted for such 
disabilities as a result of Agent Orange exposure.  The 
veteran also alleges that he has erectile dysfunction as a 
result of his prostate cancer and, therefore, is entitled to 
secondary service connection for such disability.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2005)).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
41,4421 (1996).  

Pertinent to the veteran's claim of entitlement to service 
connection for inflamed compound nevus of the left neck and 
actinic keratosis of the scalp and forearm, which he alleges 
is a result of Agent Orange exposure, the Board notes that 
such disability is not a disease presumptive to herbicide-
exposed veterans.  However, as prostate cancer and peripheral 
neuropathy are diseases for which presumptive service 
connection is warranted if a veteran served in Vietnam, the 
Board has considered whether the veteran did, in fact, serve 
in the Republic of Vietnam within the meaning of the 
regulatory definition. 

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. 

The veteran asserts that he was exposed to Agent Orange when 
he served aboard the USS Trathen and the USS Edson, to 
include missions conducted on the Saigon River.  At an 
October 2003 VA general medical examination, he further 
stated that, while he did not set foot in Vietnam, he was 
close enough to spit on the shores of Vietnam and had been 
touched by overhanging foliage or fronds of jungle plants.  
He also indicated that he had been in a flight line of planes 
that sprayed Vietnam.  At his May 2003 Agent Orange Registry 
examination, the veteran further indicated that he had been 
in recently sprayed areas.  Additionally, in May 2003, W.R. 
submitted a lay statement indicating that he had served with 
the veteran from October 1965 to April 1966.  During such 
time, W.R. indicated that they were actively engaged in 
gunfire support in South and North Vietnam.  He also stated 
that they enjoyed port calls in Taiwan, the Philippines, Hong 
Kong, and Japan.  W.R. reported that they were routinely as 
close as one thousand yards from shore and were constantly 
overflown by both fixed wing and rotary wing aircraft.  He 
indicated that there appeared to be a spray apparatus 
attached to some aircraft.  

Documentation received from the National Personnel Records 
Center indicates that the veteran had Vietnam service from 
November 25, 1965, to December 5, 1965, and from December 13, 
1965, to December 31, 1965.  The veteran's discharge papers 
(Form DD 214) reflect that he served in the United States 
Navy from June 1962 to August 1966.  His decorations and 
medals include the National Defense Service Medial and 
Vietnam Service Medal.  An entry in his service personnel 
records shows that, on August 1, 1966, the veteran was 
awarded the Vietnam Service Medial for service on board the 
USS Edson from November 25, 1965, to December 5, 1965, and 
from December 14, 1965, to December 31, 1965.  It was also 
noted that the veteran was eligible to wear the National 
Defense Service Medal.  His records further confirm that he 
was initially assigned to the USS Trathen (DD 530) in January 
1963 and was transferred to the USS Edson (DD 946) in 
February 1965.  The veteran returned to the United States in 
August 1966 immediately prior to his discharge from the 
military.  

Documents contained in the claims file regarding the USS 
Trathen's schedule reflect that the ship participated in the 
First Tonkin Gulf Incident on August 8, 1964, and the Second 
Tonkin Gulf Incident on September 19, 1964.  Also, pertinent 
to the USS Edson, documents show that such ship commenced 
Naval Gunfire Operations off the South Vietnamese Coast on 
November 25, 1965, and spent a two-week period in gunfire 
support.  On February 19, 1966, the USS Edson was assigned to 
escort a truck convoy from the Third Marine Division from Da 
Nang to the vicinity of Hue.  Other short periods were spent 
in search and rescue operations in the Gulf of Tonkin.  It 
was also noted that the USS Edson was awarded the Vietnam 
Service Medical and National Defense Medal for her operations 
in the Vietnam combat zone.  An Operating Schedule reflects 
that, from November 23, 1965, to December 6, 1965, the USS 
Edson provided naval gunfire support in South Vietnam and 
from February 10, 1966, to March 7, 1966, provided naval 
gunfire support and participated in search and rescue 
operations in the Tonkin Gulf.  Such shows inport and upkeep 
in China, Taiwan, Japan, and the Philippines.  

Therefore, review of these records confirms that, while the 
veteran was serving aboard the USS Trathen and USS Edson, 
such vessels were present in the waters off the shore of 
Vietnam.  However, these records fail to indicate that either 
ship made port visits to the Republic of Vietnam at any point 
during the period of time in question.  Additionally, while 
the veteran has contended that the USS Edson traveled in the 
Saigon River during the same time it escorted the Marine 
truck convoy from Da Nang to the Hue area, the ship's 
documented history fails to support such an allegation.

As such, there is no evidence that shows that veteran, or the 
ships on which he served, actually visited port in Vietnam or 
served within the boundaries of the Republic.  The veteran 
himself makes no allegations of actually having set foot in 
Vietnam.  Moroever, at his May 2003 Agent Orange Registry 
examination, he reported that he did not handle or spray 
Agent Orange.  The veteran also indicated that he was not 
directly sprayed.  Again, as noted above, the VA General 
Counsel held that service aboard a deep water naval vessel in 
the waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam without 
evidence showing actual visitation to the Republic of 
Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  The 
Board is bound by this opinion.  

While the evidence of record clearly shows that the veteran 
currently has a medical diagnosis of a history of prostate 
cancer and peripheral neuropathy of the right and left lower 
extremities, the Board finds that the veteran has not met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era.  Therefore, he is not 
presumed to have been exposed to Agent Orange during service.  
With no such exposure service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e) cannot be granted.

Additionally, the Board notes that, where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
However, although there is a diagnosis of prostate cancer of 
record, the veteran is not entitled to presumptive service 
connection because there is no evidence that a malignant 
tumor manifested to a degree of 10 percent within one year of 
his discharge from service.  Specifically, the veteran was 
discharged from active duty in August 1966 and the veteran 
was diagnosed and treated for prostate cancer in 1995, 
approximately 30 years after his separation from military 
service.  Id.   

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding that the disabilities for which the veteran is 
seeking service connection were caused or aggravated by 
exposure to a herbicide agent or are otherwise related to his 
military service.

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses referable to prostate 
cancer or peripheral neuropathy.  Additionally, while he was 
treated for impetigo on his face in April 1965, his August 
1966 separation examination revealed that his skin was normal 
upon clinical evaluation.  Therefore, the Board finds that 
such skin condition was acute and transitory and resolved 
without residual pathology.  
  
Consequently, while the veteran has current diagnoses of a 
history of prostate cancer, peripheral neuropathy of the 
right lower extremity, peripheral neuropathy of the left 
lower extremity, and inflamed compound nevus of the left neck 
and actinic keratosis of the scalp and forearm, the record 
contains no competent medical opinion that such disabilities 
are related to a disease or injury during service, herbicide 
exposure, or otherwise had their onset during service.  Post-
service medical records are negative for any reference to 
service as a cause of the veteran's current complaints.  
Rather, the evidence of a nexus between active duty service 
and such disabilities is limited to the veteran's own 
statements.  This is not competent evidence since lay persons 
or persons without medical training, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  Absent competent evidence of a 
causal nexus between the veteran's claimed disabilities and 
service, he is not entitled to service connection.  

Additionally, the record reflects that the veteran has 
erectile dysfunction as a result of prostate surgery.  VA 
regulations provide that disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  However, as discussed 
previously, the veteran is not entitled to service connection 
for prostate cancer. As such, the Board finds that under the 
law, the veteran lacks legal grounds to establish entitlement 
to service connection for erectile dysfunction.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Insofar as service connection is not in effect for the 
disability claimed by the veteran to have proximally caused 
his erectile dysfunction, service connection on a secondary 
basis is not applicable under the law.  As there is no legal 
entitlement, the claim of entitlement to service connection 
for erectile dysfunction as secondary to prostate cancer is 
without legal merit.  Id.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claims of 
entitlement to service connection for prostate cancer, 
erectile dysfunction, peripheral neuropathy of the right 
lower extremity, peripheral neuropathy of the left lower 
extremity, and inflamed compound nevus of the left neck and 
actinic keratosis of the scalp and forearm.  As such, the 
doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107.   

IV.  New and Material Claim

At his February 2006 Board hearing and in documents of 
record, the veteran contends that he experienced rectal pain 
during service from 1965 until his August 1966 discharge.  He 
claims that he currently has hemorrhoids and, therefore, is 
entitled to service connection for such disability.

By way of background, the RO denied entitlement to service 
connection for hemorrhoids in an October 1968 rating 
decision.  At the time of such decision, it was noted that 
the veteran's service medical records reflected that he 
reported to the dispensary in June 1966 complaining of 
intermittent rectal pains.  No reason for the rectal pain was 
found.  There were no hemorrhoids or pilonidal cysts.  
Discharge examination was negative.  At his post-service 
August 1968 VA examination, it was observed that the veteran 
had an internal hemorrhoid.  After consideration of such 
evidence, service connection was denied.  In January 1990, 
the veteran submitted a claim regarding his hemorrhoids.  In 
a March 1990 letter, he was advised that service connection 
for hemorrhoids had been previously denied and he needed to 
submit new and material evidence not already considered 
showing that such was incurred in or aggravated by service.  
Thereafter, in a May 1990 letter, the veteran was advised 
that such requested new and material evidence had not been 
received and, consequently, his claim was denied.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).  

As indicated previously, the decision that determined that 
new and material evidence had not been received was issued in 
May 1990.  At such time, the veteran was notified of the 
decision and his appellate rights.  There is no documentation 
contained in the claims file indicating that the veteran 
submitted a notice of disagreement or otherwise appealed such 
decision.  Thus, the May 1990 decision is final.  38 U.S.C.A. 
§  4005(c) (West 1988) [38 U.S.C.A. § 7105(c) (West 2002)]; 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1989) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his most recent claim to reopen in February 
2003, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2005), 
applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2005).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final May 1990 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the 1990 RO decision, evidence consisting of VA 
treatment records as well as an October 2003 VA general 
medical examination demonstrating a current diagnosis of 
hemorrhoids has been received.  Such evidence is new in that 
it was not previously of record.  In order for the evidence 
to be material, however, it must relate to an unestablished 
fact necessary to substantiate the claim and also offer a 
reasonable possibility of substantiating the veteran's 
previously denied claim.  38 C.F.R. § 3.156(a).  
 
At the time of the May 1990 decision, there was already 
evidence of record demonstrating a post-service diagnosis of 
hemorrhoids.  There was, however, no evidence showing that 
such first manifested during the veteran's military service 
or was otherwise related to service.  Since the final RO 
denial, the only evidence demonstrating that the veteran has 
current hemorrhoids related to his military service that has 
been received consists of the veteran's own statements.  Such 
is not competent evidence since laypersons are not qualified 
to render an opinion concerning medical causation.  See 
Espiritu, supra; see also Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim).  

In the face of the above facts, there is no reasonable 
possibility that evidence received after the RO's 1990 
decision will substantiate the veteran's claim of entitlement 
for service connection for hemorrhoids.  For these reasons, 
the Board finds that the evidence received subsequent to the 
RO's 1990 decision is not new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for hemorrhoids have not been met.  


ORDER

Service connection for history of prostate cancer, status-
post radical prostatectomy with residual scar and mild 
urinary leakage, is denied.  

Service connection for erectile dysfunction, claimed as 
secondary to prostate cancer, is denied.

Service connection for peripheral neuropathy of the right 
lower extremity is denied.

Service connection for peripheral neuropathy of the left 
lower extremity is denied.

Service connection for inflamed compound nevus of the left 
neck and actinic keratosis of the scalp and forearm is 
denied.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for hemorrhoids is denied.


REMAND

Service connection for bilateral hearing loss, evaluated as 
noncompensably disabling, under 38 C.F.R. § 4.85, 4.87, 
Diagnostic Code 6100 was granted by the RO in a December 2003 
rating decision.  The veteran has appealed with respect to 
the propriety of the initially assigned disability 
evaluation.  He contends that his bilateral hearing loss is 
more severe than the currently assigned evaluation and, as 
such, a compensable evaluation is warranted.  

The Board finds that a remand is necessary in order to afford 
the veteran a contemporaneous examination.  Specifically, at 
his February 2006 Board hearing, the veteran contended that 
his service-connected bilateral hearing loss had increased in 
severity since his last VA audiological examination in 
October 2003.  The Board observes that the remaining medical 
evidence of record fails to address the current severity of 
the veteran's bilateral hearing loss disability.  As such, a 
remand is necessary in order to schedule the veteran for a VA 
audiological examination.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Additionally, the Board observes that Dingess/Hartman, supra, 
is applicable to the veteran's claim of entitlement to an 
initial compensable evaluation for bilateral hearing loss.  
The Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection in an April 
2003 letter, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability now on appeal.  This remand 
will enable VA to provide appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for his claim of 
entitlement to an initial compensable 
evaluation for bilateral hearing loss now 
on appeal, as outlined by the Court in 
Dingess/Hartman, supra.  

2.  The veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss disability.  
The examiner is requested to identify 
auditory thresholds, in decibels, at 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
initial rating claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


